        Case 2:20-cv-04659-GEKP Document 18 Filed 02/11/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANCELL EUGENE HAMM,
    Plaintiff

        v.                                             CIVIL NO. 20-4659

CHARLES ZAGORSKIE, et al,
    Defendants

                                              ORDER

        AND NOW, this// ~February, 2021, upon consideration of Ancell Eugene

Hamm's Motion to Proceed In Forma Pauperis (ECF No. 1),pro se Complaint (ECF No. 2),

Objections (ECF No. 14), Motion for an In Court Hearing (ECF No. 15), and Motion for a

Hearing in the U.S. District in the Eastern District of Pennsylvania (ECF No. 16), it is

ORDERED that:

        1.     The Court's December 3, 2020 Order dismissing this case for failure to prosecute

(ECF No. 13) is VACATED.

       2.      The Clerk of Court shall REOPEN this case.

        3.     Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S. C. § 1915.

       4.      Ancell Eugene Hamm, #AK-2165, shall pay the full filing fee of$350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Superintendent of SCI Fayette or other appropriate official to assess an initial filing

fee of20% of the greater of (a) the average monthly deposits to Mr. Hamm's inmate account; or

(b) the average monthly balance in Mr. Hamm's inmate account for the six-month period

immediately preceding the filing of this case. The Superintendent or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the
       Case 2:20-cv-04659-GEKP Document 18 Filed 02/11/21 Page 2 of 2



Court with a reference to the docket number for this case. In each succeeding month when the

amount in Mr. Hamm's inmate trust fund account exceeds $10.00, the Superintendent or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding

month's income credited to Mr. Hamm's inmate account until the fees are paid. Each payment

shall refer to the docket number for this case.

       5.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI Fayette.

       6.      The Complaint is DEEMED filed.

       7.      Mr. Hamm's Complaint is DISMISSED WITH PREJUDICE as frivolous,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) for the reasons stated in the Court's Memorandum.

       8.      Mr. Hamm's motions for hearings (ECF Nos. 15 and 16) are DENIED as

MOOT.

       9.      The Clerk of Court shall CLOSE this case.
